Order filed January 22, 2015.




                                    In The

                   Fourteenth Court of Appeals
                                ____________

                            NO. 14-14-00904-CV
                                ____________
    IN RE ONE THOUSAND SIX HUNDRED FOUR DOLLARS & NINE
                 CENTS ($1,604.09) IN U.S. CURRENCY
                  QUINCY DESHAN BUTLER, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee

              On Appeal from the 506th Judicial District Court
                          Waller County, Texas
                   Trial Court Cause No. 11-06-20924


                                  ORDER
      On November 25, 2014, this court notified appellant that the appeal would
be dismissed unless appellant filed with this court documents satisfying the
requirements of Texas Rule of Appellate Procedure 20.1 and Chapter 14 of the
Texas Civil Practice and Remedies Code on or before December 15, 2014. See
Douglas v. Moffett, 418 S.W.3d 336, 339 (Tex. App.—Houston [14th Dist.] 2013,
no pet.).
       To date, appellant has not complied with Chapter 14 of the Texas Civil Practice
and Remedies Code. In addition, appellant’s brief was due January 14, 2015. No brief
or motion for further extension of time has been filed.

       Unless appellant complies with Chapter 14 as set out in this court’s notice and
files his brief with the clerk of this court on or before February 13, 2015, the court will
dismiss the appeal. See Tex. R. App. P. 42.3.




                                          PER CURIAM